      Case: 1:19-cv-00075-SO Doc #: 1 Filed: 01/10/19 1 of 10. PageID #: 1




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


CHERI HONEYWELL, individually                         CASE NO.: 1:19-cv-00075
and on behalf of all others similarly situated,

        Plaintiff,

vs.

1800 EUCLID AVENUE LLC,
an Ohio Limited Liability Company
dba COMFORT INN DOWNTOWN,

      Defendant.
_________________________/


               CLASS ACTION COMPLAINT FOR DECLARATORY
                         AND INJUNCTIVE RELIEF

        Plaintiff, Cheri Honeywell, on behalf of herself and the proposed class (defined

below), brings this action against 1800 EUCLID AVENUE LLC, an Ohio Limited

Liability Company dba COMFORT INN DOWNTOWN (“Defendant”):

                                    INTRODUCTION

1.      For more than 25 years, the Americans with Disabilities Act (“ADA”) has

required that individuals with disabilities be provided full and equal access to the goods,

services and facilities provided by hotel owners and operators.

2.      This mandate requires places of lodging to ensure that individuals with disabilities

can make reservations for accessible guest rooms during the same hours and in the same

manner as individuals who do not need accessible rooms.

3.      Defendant, 1800 EUCLID AVENUE LLC, owns and/or operates the Comfort Inn

Downtown (the “Hotel” or the “Subject Property”), and, as part of those operations,
     Case: 1:19-cv-00075-SO Doc #: 1 Filed: 01/10/19 2 of 10. PageID #: 2


provides hotel customers online reservations services via its website (hereinafter the

“Website” which shall refer to www.choicehotels.com/ohio/cleveland/comfort-inn-

hotels/oh167?source=gyxt and any other website operated by, controlled by, or acting at

the direction of Defendant directly, or through contractual, licensing, or other

arrangements, for the purposes described herein). Defendant’s Website reservations

systems fail to provide information about the accessible features of the Hotel and its

rooms to persons with disabilities.

4.     As such, Defendant has failed to make its reservation services fully and equally

accessible to individuals with disabilities, thereby denying those individuals the same

benefits and privileges afforded to guests without disabilities.

5.     Plaintiff accordingly seeks declaratory and injunctive relief establishing that

Defendant has engaged in violations of the ADA, and requiring Defendant to comply

with the ADA by providing individuals with disabilities accessible reservations services

that are in all relevant aspects the same as the reservation services provided to non-

disabled guests.

                             JURISDICTION AND VENUE

6.     The claims alleged arise under Title III such that this Court’s jurisdiction is

invoked pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

7.     Personal jurisdiction exists for Defendant because it manages and/or operates the

Hotel, located in Ohio.

8.     Venue in the Northern District of Ohio is proper under 28 U.S.C. § 1391(b)(2)

and rule 1.02 Local Rules of the United States District for the Southern District of Ohio

in that all the events giving rise to the lawsuit occurred in Cleveland, Ohio.
      Case: 1:19-cv-00075-SO Doc #: 1 Filed: 01/10/19 3 of 10. PageID #: 3


                                        PARTIES

9.      Plaintiff Cheri Honeywell, at all times relevant hereto, is and was a resident of

Fort Lauderdale, Florida.

10.     Plaintiff has a mobility disability and is limited in the major life activities of

walking standing, bending, reaching, and grasping which has caused her to be dependent

upon mobility devices and aids for mobility.

11.     As Plaintiff requires an accessible hotel and hotel rooms in order to fully and

equally utilize services offered by hotels including the Hotel, she has a personal interest

in ensuring that hotels comply with federal requirements governing the provision of

accessible reservations services.

12.     Plaintiff is both a tester in this litigation and a consumer who wishes to obtain

equal access Defendant’s goods and services as she is planning a trip to the area to visit

friends and family and needs accessible accommodations.

13.     Defendant 1800 EUCLID AVENUE LLC dba Comfort Inn Cleveland Downtown,

an Ohio LLC, is organized under the laws of Ohio with its principal place of business in

Cleveland, Ohio.

                              FACTUAL ALLEGATIONS

14.     Defendant owns, manages and/or operates the Hotel.

15.     As part of its operations, Defendant provides its customers and the public

reservations services, including, but not limited to, the ability to reserve rooms online via

the Website.

16.     Within the applicable limitations period, Plaintiff visited the Website to identify

the accessible features of the Hotel and its guest rooms to determine whether it met her

accessibility needs.
      Case: 1:19-cv-00075-SO Doc #: 1 Filed: 01/10/19 4 of 10. PageID #: 4


17.     Plaintiff was unable to independently ascertain the accessible features of the Hotel

and its guest rooms by reference to the Website as required by the ADA. 42 U.S.C. §

12182 et seq. and 28 C.F.R. § 36.302(e)(1) et seq. (“ADA Accessibility Standards”).

18.     An investigation performed on Plaintiff’s behalf confirmed the allegations made

by Plaintiff in paragraphs 16 through 17.

19.     The barriers to access on the Website, all encountered by Plaintiff, include but are

not limited to, the following:

        a)     The Website fails to disclose the physical barriers to access identified in

               the preceding section. These physical access barriers represent material

               elements of the Hotel that do not comply with applicable ADA Standards.

               Defendant’s failure to identify them prevents Plaintiff and other

               individuals with disabilities from independently determining if the Hotel

               meets his or her accessibility needs.

        b)     On the homepage of www.choicehotels.com/ohio/cleveland/comfort-inn-

               hotels/oh167?source=gyxt, there is a general description of the Hotel's

               location and features; however, none of the information provided relates to

               accessibility as required by Disability Access Laws.

        c)     On the homepage there is a section labeled "Amenities" which offers a list

               of various amenities that the Hotel provides; however, none of the

               information provided relates to accessibility as required by Disability

               Access Laws.

        d)     On the homepage there is a section labeled "Policies" that offers a list of

               the Hotel's various policies; however, there was no information pertaining

               to accessibility as required by Disability Access Laws.
      Case: 1:19-cv-00075-SO Doc #: 1 Filed: 01/10/19 5 of 10. PageID #: 5


        e)     Remaining links from the homepage do not contain information regarding

               accessibility as required by Disability Access Laws.

        e)      When attempting to make a reservation, Plaintiff was unable to book a

               room because she was unable to find any information or room option

               pertaining to accessibility as required by Disability Access Laws.

20.     Defendant’s failure to modify its policies, practices and procedures to ensure that

individuals with disabilities can make reservations for accessible guest rooms during the

same hours and in the same manner as individuals who do not need accessible rooms is

discriminatory and violates ADA Accessibility Standards.

21.     Plaintiff is a tester in this litigation and a consumer who wishes to access

Defendant’s good and services at the Hotel. Plaintiff is being deterred from patronizing

the Hotel on particular occasions but intends to return to the Hotel and the Website for

the dual purpose of availing herself of the goods and services offered to the public by the

Hotel and to ensure that Defendant ceases evading its responsibilities under federal law.

22.     However, the lack of accessible reservations services has deterred Plaintiff from

staying at the Hotel.

23.     Plaintiff has been, and in the absence of an injunction will continue to be, injured

by Defendant’s policy and practice of failing to provide accessible reservations services

to persons with disabilities.

                                 CLASS ALLEGATIONS

24.     Plaintiff brings this action under Rule 23(a) and (b)(2) of the federal rules of civil

procedure and on behalf of herself and the following class: “All individuals with

disabilities who have been, or in the future will be, denied the full and equal enjoyment of
      Case: 1:19-cv-00075-SO Doc #: 1 Filed: 01/10/19 6 of 10. PageID #: 6


reservations services offered to guests at the Hotel because of the lack of accessible

reservations services through the Website.”

25.     Numerosity: The class described above is so numerous that joinder of all

individual members in one action would be impracticable. The disposition of the

individual claims of the respective class members through this class action will benefit

both the parties and the Court and will facilitate judicial economy.

26.     Typicality: Plaintiff’s claims are typical of the claims of the members of the

class. The claims of Plaintiff and members of the class are based on the same legal

theories and arise from the same unlawful conduct.

27.     Common Questions of Fact and Law: There is a well-defined community of

interest and common questions of fact and law affecting members of the class in that they

all have been and/or are being denied their civil rights to full and equal access to, and use

and enjoyment of, Defendant’s goods, services and facilities due to the policies and

practices described above.

28.     Adequacy of Representation: Plaintiff is an adequate representative of the class

because her interests do not conflict with the interests of the members of the class.

Plaintiff will fairly, adequately, and vigorously represent and protect the interests of the

members of the class and has no interests antagonistic to the members of the class.

Plaintiff has retained counsel who are competent and experienced in the prosecution of

class action litigation, generally, and who possess specific expertise in the context of

litigation under the ADA.

29.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendant has acted or refused to act on grounds generally applicable to the class,
      Case: 1:19-cv-00075-SO Doc #: 1 Filed: 01/10/19 7 of 10. PageID #: 7


making appropriate both declaratory and injunctive relief with respect to Plaintiff and the

class as a whole.

                                  CAUSE OF ACTION
                         Violations of 42 U.S.C. §§ 12181, et seq.

30.     Plaintiff incorporates by reference the allegations stated in paragraphs “1” through

“29” of this complaint as if fully stated herein.

31.     Plaintiff brings this claim individually and on behalf of the class.

32.     Plaintiff is an individual with a disability under the ADA. 42 U.S.C. §

12102(1)(A).

33.     Defendant, a hospitality business, is public accommodation under the ADA. 42

U.S.C. § 12181(7).

34.     Title III of the ADA prohibits discrimination against individuals with disabilities

in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation. 42 U.S.C. § 12182(a).

35.     Defendant operates online reservations systems through the Website within the

meaning of the ADA. 42 U.S.C. § 12181(3) and (4).

36.     For reservations systems, Defendant must meet the requirements of the ADA as

set forth in 28 C.F.R. § 36.302(e)(1) et seq.:

        (e)(1) Reservations made by places of lodging. A public accommodation that

        owns, leases (or leases to), or operates a place of lodging shall, with respect to

        reservations made by any means, including by telephone, in-person, or through a

        third party—
      Case: 1:19-cv-00075-SO Doc #: 1 Filed: 01/10/19 8 of 10. PageID #: 8


        (i) Modify its policies, practices, or procedures to ensure that individuals with

        disabilities can make reservations for accessible guest rooms during the same

        hours and in the same manner as individuals who do not need accessible rooms;

        (ii) Identify and describe accessible features in the hotels and guest rooms offered

        through its reservations service in enough detail to reasonably permit individuals

        with disabilities to assess independently whether a given hotel or guest room

        meets his or her accessibility needs;

        (iii) Ensure that accessible guest rooms are held for use by individuals with

        disabilities until all other guest rooms of that type have been rented and the

        accessible room requested is the only remaining room of that type;

        (iv) Reserve, upon request, accessible guest rooms or specific types of guest

        rooms and ensure that the guest rooms requested are blocked and removed from

        all reservations systems; and

        (v) Guarantee that the specific accessible guest room reserved through its

        reservations service is held for the reserving customer, regardless of whether a

        specific room is held in response to reservations made by others.

37.     Defendant has engaged in illegal disability discrimination by, without limitation,

failing to ensure that reservations services offered on the Website are readily accessible

to and usable by individuals with disabilities, including individuals who use wheelchairs

or other mobility aids, and/or by failing to ensure that personnel are trained to proficiency

with respect to the provision of accessible reservations services.

38.     Moreover, by failing to provide accessible reservations services, Defendant has

engaged, directly, or through contractual, licensing, or other arrangements, in illegal

disability discrimination, as defined by Title III, including without limitation:
      Case: 1:19-cv-00075-SO Doc #: 1 Filed: 01/10/19 9 of 10. PageID #: 9


        a) denying individuals with mobility disabilities opportunities to participate in and

        benefit from the goods, services and facilities available at Defendant’s Hotel;

        b) affording individuals with mobility disabilities unequal access to goods,

        services or facilities;

        c) utilizing methods of administration that (i) have the effect of discriminating on

        the basis of disability; or (ii) perpetuating the discrimination of others who are

        subject to common administrative control;

        d) Failing to make reasonable modifications in policies, practices, or procedures

        where necessary to afford services, privileges, advantages, or accommodations to

        individuals with mobility disabilities.

39.     Defendant’s ongoing and continuing violations of Title III have caused, and in the

absence to an injunction will continue to cause harm to the Plaintiff and the class.

40.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests judgement as follows:

1.      A Declaratory Judgment that at the commencement of this action Defendant was

in violation of the specific requirements of Title III of the ADA described above, and the

relevant implementing regulations of the ADA, in that Defendant failed to take action

reasonably calculated to ensure that Defendant’s reservations services were fully

accessible to, and independently usable by, individuals with mobility disabilities;

2.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 C.F.R. §

36.302(e)(1) et seq. which directs Defendant to take all steps necessary to bring its

reservations services into full compliance with the requirements set forth in the ADA, and
     Case: 1:19-cv-00075-SO Doc #: 1 Filed: 01/10/19 10 of 10. PageID #: 10


its implementing regulations, so that those reservations services are fully accessible to,

and independently usable by, individuals with disabilities, and which further directs that

the Court shall retain jurisdiction for a period to be determined to ensure that Defendant

has adopted and is following an institutional policy that will in fact cause Defendant to

remain fully in compliance with the law;

3.      An Order Certifying the proposed class, naming Plaintiff as the representative of

the class, and designating counsel for Plaintiff as class counsel;

4.      Payment of costs and reasonable attorneys’ fees as provided for by law; and

5.      Such other additional or alternative relief as the Court finds just and proper.

                              DEMAND FOR JURY TRIAL

Plaintiffs demand a trial by jury on all triable issues.

Dated this 10th day of January, 2019

                                        Respectfully submitted,


                                        /s/ Emily White
                                        Emily White (0085662)
                                        Marc E. Dann (0039425)
                                        DannLaw
                                        P.O. Box 6031040
                                        Cleveland, OH 44103
                                        Ph. (216)373-0539
                                        F. (216)-373-0536
                                        notices@dannlaw.com
                                        Counsel for Plaintiffs
